Citation Nr: 0611027	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  04-18 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lumbar spine. 

2.  Entitlement to service connection for herpes zoster.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1946 to 
February 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

Initially, the veteran filed notice of disagreement with 
respect to claims of service connection for arthritis of the 
lumbar spine, herpes zoster, a dental disorder and malaria.  
The Board notes that the veteran, via his appointed 
representative, has withdrawn his notice of disagreement with 
respect to the claims of service connection for a dental 
disorder and malaria.  Accordingly, the Board will not 
exercise jurisdiction of the withdrawn claims.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Arthritis of the lumbar spine did not begin during 
service or within one year of the veteran's discharge from 
service and is not otherwise shown to have been incurred in 
service.

3.  The veteran's herpes zoster was incurred in service.  





CONCLUSIONS OF LAW

1.  Arthritis of the lumbar spine was not incurred in or 
aggravated by service, nor may it be so presumed.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2. Chronic herpes zoster was incurred in service.  38 
U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, and 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) must be considered.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was sent to the claimant April 2003, 
prior to the issuance of the rating decision currently on 
appeal.  Accordingly, the AOJ has complied with the VCAA's 
notice requirements in a timely fashion.  

The VCAA further requires that the VA must notify a claimant 
of any evidence that is necessary to substantiate the claim, 
as well as which evidence the Secretary will attempt to 
obtain and which evidence the claimant is responsible for 
producing.  38 U.S.C.A. § 5103(a).  In this case, the April 
2003 letter referred to above informed the veteran of 
information and evidence needed to substantiate and complete 
a claim of service connection.  Moreover, the veteran was 
generally advised to submit any additional evidence that 
pertained to the matter, including via statement of the case 
and supplemental statements of the case.  Pelegrini, 18 Vet. 
App. at 121.  Also, the April 2003 letter informed the 
veteran of which portion of information should be provided by 
the claimant, and which portion VA would try to obtain on the 
claimant's behalf.  The RO informed the veteran that it would 
make reasonable attempts to obtain records in the custody of 
a Federal agency and that while the RO would assist the 
veteran in obtaining other records that it was the veteran's 
responsibility to obtain them.  38 C.F.R. § 3.159(b)(1) 
(2005);  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim of service connection for 
arthritis of the spine, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Regarding the grant of service connection for 
herpes zoster, the RO can remedy any inadequate notice 
following the Board's decision.  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, including 
scheduling a VA medical examination when appropriate.  38 
C.F.R. § 3.159(c) (2005).  The RO obtained all of the 
veteran's service medical records and VA medical records.  
The veteran has provided the RO with treatment records from 
John F. Nielsen, M.D. and has not indicated the presence of 
any outstanding and possibly relevant records.  VA has 
provided the veteran with a medical examination in 
furtherance of substantiating his claims.  

As such, VA has fulfilled its duties to the veteran to the 
extent possible given the particular circumstances of this 
case.  Consequently, based on all of the foregoing, the Board 
finds that no further notice and/or development is required 
pursuant to the VCAA.

Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The requisite link between a current disability and military 
service may be established, in the absence of medical 
evidence that does so, by medical evidence that the veteran 
incurred a chronic disorder in service and currently has the 
same chronic disorder, or by medical evidence that links a 
current disability to symptoms that began in service and 
continued to the present.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).

When a veteran served ninety (90) days or more during a 
period of war or peacetime service after December 31, 1946, 
and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto. Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 
(2005)

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

Analysis

Service Connection: Arthritis of the Lumbar Spine

A November 1953 in-service outpatient treatment record 
reveals that the veteran was diagnosed as having a strain of 
the lumbar area.  The veteran was treated with a heat lamp 
for twenty minutes daily for four days and with wintergreen. 

An August 1962 service medical record contains a notation 
regarding complaints of a history of low back pain that had 
persisted off and on for approximately six to seven years.  
The veteran reported a prior diagnosis of arthritis, but the 
treating physician ruled out arthritis.  Physical examination 
was within normal limits except for a minimal muscle spasm.  
X-rays at that time were negative for arthritis of the spine.  

A July 1963 treatment note contains a record of complaints of 
persistent pain in the lumbar spine.  Physical examination 
revealed a minimal lumbosacral spasm.  Straight leg raises 
were negative.  There was suspicion of herniated nucleus 
pulposus or arthritis.  X-rays were negative for either 
disorder.

In September 1965 the veteran was afforded an orthopedic 
examination.  X-rays of the lumbosacral spine revealed the 
vertebral bodies to be in normal position and alignment of 
the intervertebral spaces to be intact.  The sacroiliac 
joints were within normal limits.  No developmental anomalies 
were noted.  X-rays were negative. 
On his separation examination in September 1965 the veteran 
checked that he had arthritis.  Physical examination at that 
time revealed a normal spine and musculoskeletal system.  

In November 2004 the veteran received a VA examination to 
address his claim for service connection of arthritis of the 
lumbar spine.  At that time the veteran reported a history of 
degenerative arthritis of the spine and low back pain since 
1956.  Medical examination resulted in a diagnosis of 
degenerative arthritis and degenerative disc disease of the 
lumbar spine.  After reviewing the veteran's c-file, the VA 
examiner noted that the veteran was not diagnosed as having 
or being treated for either of these disorders while on 
active duty.  The examiner noted that the veteran had worked 
as a heavy equipment operator until 1992.  The examiner 
stated that occupations with frequent jarring and heavy 
lifting along with the aging process lead to degenerative 
changes in the spine.  Ultimately, the examiner concluded, 
based upon this rationale, that it was not as likely as not 
that the veteran's spine condition is caused by or the result 
of military service.  

Service connection for the veteran's arthritis of the lumbar 
spine is not warranted under the circumstances.  There is no 
evidence showing treatment for arthritis of the lumbar spine 
in service or otherwise linking the veteran's arthritis of 
the spine to service.  Though service medical records reveal 
complaints of low back pain, they do not contain a diagnosis 
of a chronic disability of the lumbar spine.  Moreover, the 
competent medical evidence of record establishes that the 
veteran developed degenerative arthritis many years following 
service and that this disorder is not related to service.  
Likewise, there is no evidence to show that the veteran's 
arthritis of the lumbar spine manifested to a degree of 10 
percent within one year of his discharge from service.  The 
preponderance of the evidence is against the claim and 
service connection must be denied.  

Service Connection: Herpes Zoster

Service medical records reveal that in April 1957 physical 
examination revealed vesiculated erythematous lesions on the 
veteran's right forearm.  The veteran was diagnosed as having 
herpes zoster.  A subsequent treatment note dated in April 
1957 showed that the herpes zoster was resolving slowly.  
There are no other references to herpes zoster in the 
veteran's medical records.  The veteran's separation 
examination is negative for herpes zoster and noted normal 
skin and neurologic system.  

In November 2003, the veteran was seen by Dr. Nielsen, a 
private physician.  The veteran reported at that time that he 
believed he had the shingles.  Dr. Nielsen diagnosed herpes 
zoster, commonly known as shingles.  The veteran later 
submitted a short statement from Dr. Nielsen that stated that 
herpes zoster can be a recurring disease and that the 
veteran's herpes zoster may or may not be a continuation of 
the bout of herpes zoster that the veteran had in service.  
The veteran was apparently treated through 2004 for his 
herpes zoster. 

In November 2004, the veteran underwent a VA examination to 
address his claim for service connection of herpes zoster.  
The examiner noted that the veteran's in-service bout of 
herpes zoster affected his right arm, while the bout of 
herpes zoster following service affected his left arm and 
that these were the only two occurrences of herpes zoster 
that the veteran had experienced.  Physical examination 
revealed normal skin and an absence of herpetic lesions.  The 
diagnosis was status post herpes zoster with single 
occurrence in 1957 and a second occurrence affecting the left 
arm in 2004.  

The VA examiner ultimately concluded that it was not at least 
as likely as not that the veteran's herpes zoster was 
etiologically related to service.  The examiner reasoned that 
herpes zoster is a condition that is caused by the infection 
of the varicella-zoster virus, which occurs at the time 
someone is infected with chickenpox.  The examiner further 
stated that after the individual recovers from chickenpox, 
the virus lies dormant and then may present itself at a later 
time as herpes zoster.  The examiner noted that the veteran's 
original infection occurred prior to military service, likely 
when he was a child.  The examiner did not see a pattern of 
chronicity.  The examiner lastly noted that the veteran's 
recent herpes zoster was likely the result of the 
immunosuppressive effects caused by the veteran's treatment 
for prostate cancer.  

Service connection for herpes zoster is not established.  
Although the veteran's service medical records reveal a 
diagnosis of herpes zoster, that condition resolved and it 
was not until almost 40 years after discharge that the 
veteran once again had an outbreak of herpes zoster.  Dr. 
Nielsen's opinion appears to place the evidence in equipoise.  
Although the VA examiner concluded that the veteran's latest 
outbreak of herpes zoster was the result of a chickenpox 
infection that existed prior to service, the veteran was 
presumed sound at entrance.  The Board cannot find that the 
pre-service herpes zoster was not clearly and unmistakably 
aggravated during service.  Indeed, he had an outbreak of the 
virus.  The preponderance of the evidence support the claim, 
and service connection is granted.  


ORDER

Entitlement to service connection for arthritis of the lumbar 
spine is denied.

Entitlement to service connection for herpes zoster is 
granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


